Citation Nr: 0740474	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart condition and 
stroke, to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from November 1957 to April 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
diabetes mellitus, type II, associated with herbicide 
exposure.

2.  The veteran's service-connected diabetes mellitus, type 
II was a causative factor in and/or aggravated his heart 
condition and coronary artery disease.   


CONCLUSION OF LAW

Coronary artery disease, claimed as a heart condition, is 
proximately due to, or the result of, or aggravated by, the 
veteran's service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 3.309(a), service connection for cardiovascular 
disease, to include coronary artery disease and 
arteriosclerotic heart disease, may be granted on a 
presumptive basis if the conditions are manifested to a 
compensable degree within one year after separation from 
service.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).

Factual Background and Analysis

The Board notes that the veteran was granted service 
connection for diabetes mellitus, type II, due to herbicide 
exposure in a rating decision dated August 2002.  The RO 
evaluated the veteran's diabetes mellitus as 20 percent 
disabling, effective July 9, 2001.  The RO later granted an 
earlier effective date of May 8, 2001, in a rating decision 
dated July 2004.    

The Board has reviewed all of the evidence of record in this 
case.  A careful review of the veteran's service medical 
records (SMRs) shows no evidence of a heart condition or 
stroke in service.  

The veteran was afforded a clinical evaluation and physical 
examination in November 1957 prior to entering service.  The 
clinical evaluation was essentially normal, and no 
cardiovascular abnormalities were noted at that time.  The 
Board notes that the veteran received numerous physical 
examinations during the course of his military career.  
Physical examinations administered in March 1958, October 
1958, August 1960, August 1967, and July 1970 were 
essentially normal, and no cardiovascular abnormalities were 
noted.

The veteran was also afforded an clinical evaluation and 
physical examination in December 1981.  The physical 
examination was essentially normal, and no cardiovascular 
abnormalities were noted.  The veteran described his health 
at that time as "good," and provided a medical history in 
which he specifically denied ever having pain or pressure in 
the chest, palpitation or pounding heart, or heart trouble.   

The first pertinent post-service treatment record is dated 
May 1997.  A private treatment record indicated that the 
veteran had an emergent two vessel coronary artery bypass 
graft (CABG) in April 1997.  The veteran presented at this 
time for his first post-operative office visit.  He reported 
some short-term memory loss and his spouse recalled a series 
of three seizure-like episodes in which the veteran fell 
asleep in mid sentence.  

An echocardiography report, also dated May 1997, was 
interpreted to be a technically difficult study.  The 
impression was left atrial enlargement as well as probable 
mild segmental wall motion abnormalities with a 50-55 percent 
ejection fraction.

The Board notes that the veteran subsequently underwent 
magnetic resonance imaging (MRI) at the request of A. 
Edwards, M.D. in July 1997.  The MRI was interpreted to show 
a tiny one to two millimeter focal defect in the left 
periventricular frontal white matter consistent with a 
"chronic lacunar infarct."  Otherwise, the radiologist 
noted that the brain MRI was unremarkable.

The veteran also presented to G. Kaplan, M.D. in July 1997 
with symptoms of memory loss and poor concentration.  The 
veteran indicated the date of onset of these symptoms was 
April 1997.  Dr. Kaplan subsequently diagnosed the veteran as 
having transient ischemic attacks (TIAs), small lacune, and 
small vessel strokes. 

A chest x-ray administered in October 1997 was interpreted to 
show normal cardiac size, increased A.P. diameter, and 
chronic interstitial changes, emphysema.  Dr. Minor diagnosed 
the veteran as having arteriosclerotic heart disease, recent 
anterioseptal myocardial infarction as well as 
cerebrovascular accident due to thrombo/embolic disease and 
probable left ventricular thrombus complicating myocardial 
infarction with residuals. 

In October 2000, a private treatment note from the Bethesda 
Family Practice Association found that the veteran had memory 
problems, occasional "twinges" in his chest during 
activity, and some fatigue.  After reviewing the veteran's 
medical records, the examiner concluded that the veteran 
showed worsening cardiac functioning and coronary artery 
disease.

The veteran's wife sought assistance from VA in December 2001 
after reporting difficulty in dealing with the veteran's 
multiple medical problems.  In particular, the veteran's wife 
was concerned that the veteran was over-medicated since he 
was sleeping "all the time."  The case manager noted that 
the veteran's wife was aware that the veteran was "not 
getting enough oxygen to his brain due to the cardiac 
conditions, & the dementia is likely a result of that 
process."

The Board notes that the veteran was afforded a contract VA 
Compensation and Pension (C&P) Examination in May 2002 in 
connection with the current claim.  The examiner noted the 
veteran's history of diabetes mellitus with cardiovascular 
complications.  The examiner indicated the onset date and 
diagnosis date of these conditions as 1997, and noted that 
the conditions were "not due to injury."  The examiner 
noted that the veteran took oral diabetes medications, and 
indicated that the veteran's diabetes affected his heart 
resulting in congestive heart failure and fatigue.  The 
veteran reported subjective complaints of loss of strength, 
tingling, numbness, and bladder dysfunction.  

A chest x-ray administered at that time was interpreted to 
show normal heart size and lungs, as well as evidence of 
previous cardiac surgery.  An electrocardiogram (EKG) was 
interpreted to show irregular rhythm with a rate of 59 beats 
per minute.  No ischemic changes were noted.  The examiner 
diagnosed the veteran as having diabetes mellitus with 
cardiovascular complications.  

An addendum attached to the examination report posed the 
following question to the examiner: "Is the congestive heart 
failure more likely than not secondary to the diabetes?"  
The examiner checked "No" to this question, but failed 
provide any explanation or cite to specific medical evidence 
in support this conclusion.  Thus, the Board finds that this 
addendum is entitled to only minimal probative value.  

A VA Form 10-7131 associated with the claims file revealed 
that the veteran was admitted to the Georgia War Veterans 
Nursing Home in April 2005.  The veteran underwent an 
examination as part of the admission process.  The examining 
physician, N. Gulati, M.D., Medical Director, noted that the 
veteran was able to participate in activities of daily 
living, but that he required supervision.  Dr. Gulati listed 
the following diagnoses: vascular dementia, cerebrovascular 
accident (left hemisphere), coronary artery disease, diabetes 
mellitus, hypertension, and hearing deficit, left ear.

In July 2004, the veteran was afforded a C&P examination for 
the purpose of determining eligibility for aid and 
attendance.  The examiner determined that the veteran's 
severe memory loss as well as his bowel and bladder 
incontinence made it very difficult for the him to live 
without close supervision.  The examiner noted that these 
conditions were the result of a stroke following the 
veteran's myocardial infarction.  

Notably, the Board observes that the veteran has submitted 
numerous medical opinions in support of the current claim.  
In August 2003, T. Herron, FNP stated that "[i]t is my 
opinion that it is as likely as not that this patient's 
coronary artery disease is a result of his service connected 
diabetes condition."  In June 2004, the veteran's primary 
care physician, J. Tofferi, M.D., Chief of Internal Medicine, 
stated that "[i]t is my opinion that it is as likely as not 
that this patient's coronary artery disease, hypertension, 
neuropathy and impotence are a result of his service 
connected diabetes condition."  

The Board acknowledges that while these two opinions are 
favorable to the veteran's claim, they also are entitled to 
only minimal probative value because both examiners failed to 
provide any explanation or cite to specific medical evidence 
to support their assertions.  A bare conclusory opinion 
without an explanation of the basis for that opinion is not 
adequate to support the claim.  

In June 2004, J. Tofferi, M.D., Chief of Internal Medicine, 
submitted an additional statement on the veteran's behalf 
which indicated:

While he [the veteran] did not have 
Coronary Heart Disease (CHD) or 
Cerebrovascular Disease (CVD-Stroke) . . 
. while on active duty, diabetes is a 
strong risk factor for all of these 
conditions.  In fact, diabetes strongly 
predisposes one to all of the conditions 
listed above.  For instance, having 
diabetes increases a persons' likelihood 
of having CAD by more than double.  
Diabetes is a chronic condition which 
leads to CHD, Stroke, and impotence 
among other conditions as well as 
leading to significant disability.  [The 
veteran's] diabetes can certainly be 
considered a causative factor in the 
majority of his medical illnesses.

N. Gulati, M.D., Medical Director, also submitted a 
statement in October 2006 on the veteran's behalf in which 
he indicated:

I am the attending physician for [the 
veteran] and have been since April 27, 
2005.  I have thoroughly reviewed all 
of his medical records including the 
most recent from the VAMC in Augusta, 
Georgia.  Also, I have reviewed the 
letters written by his previous Primary 
Care Physician, Dr. Tofferi, Chief of 
Internal Medicine at DDEAMC.  [The 
veteran] suffers from a multitude of 
medical problems, including a heart 
condition, coronary artery disease, and 
diabetes.

I agree with statements made by [Dr. 
Tofferi] in her letter dated 7 June 
2004.  Diabetes is a strong risk factor 
for Coronary Artery Disease.  In my 
professional opinion, it is, as likely 
as not that [the veteran's] diabetes is 
aggravating his heart condition and 
coronary artery disease.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against the finding that 
the veteran's heart condition and stroke is related to 
service on a direct basis.  The Board acknowledges that the 
veteran has current diagnoses of coronary artery disease, 
arteriosclerotic heart disease, and cerebrovascular 
accident.  However, the veteran's claim ultimately fails on 
a direct basis pursuant to Hickson because there is no 
medical or lay evidence of in-service incurrence or 
aggravation of a disease, and no medical evidence of a 
nexus between service and the present disability.  
Specifically, there is no evidence of in-service complaints 
or treatment pertaining to a heart condition or stroke, nor 
is there any evidence that such conditions were manifest 
within one year after discharge from service.  

The Board further notes that the veteran's heart condition 
and stroke were not diagnosed until 1997, approximately 15 
years after discharge from service.  The United States 
Court of Appeals for the Federal Circuit has determined 
that such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the 
lapse in time between service and the manifestations of the 
current disability is evidence that militates against a 
finding of direct service connection. 

Accordingly, the Board concludes that the veteran's heart 
condition and stroke were not incurred in or aggravated by 
service, nor manifested to any degree within one year after 
discharge from service.

As service connection cannot be granted on a direct basis, 
the Board will address secondary service connection.  The 
Board observes that service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).  The addition of 38 C.F.R. § 3.310(b) effective as of 
October 10, 2006, does not affect the consideration or the 
outcome of this case.  This new paragraph was added to 
implement a decision of the United States Court of Appeals 
for Veterans Claims (Court) in the case of Allen v. Brown, 
supra.  The holding in that case has been binding on VA since 
it was issued in 1995.  Thus, the regulatory provisions added 
by 38 C.F.R. § 3.310(b) simply conform VA regulations to the 
Court's decision, the holding of which has been applicable 
during the entire period of this appeal.
  
In this case, the Board finds that there is competent, 
probative medical evidence of record to show that the 
veteran's heart condition and coronary artery disease is 
proximately due to, the result of, or aggravated by his 
service-connected diabetes mellitus, type II.  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. 3.159(a)(1) (2007).  In evaluating the probative value 
of competent medical evidence, the Court has stated, in 
pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).      

Here, the Board notes that the VA C&P examiner indicated in 
May 2002 that the onset date and diagnosis date of the 
veteran's diabetes mellitus and cardiovascular complications 
was 1997.

The Board further observes that an opinion, authored by J. 
Tofferi, M.D., Chief of Internal Medicine, was submitted to 
VA in June 2004.  Dr. Tofferi acknowledged the veteran's 
diagnosis of diabetes mellitus and stated that diabetes 
predisposes an individual to conditions such as coronary 
heart disease and cerebrovascular disease.  Dr. Tofferi 
specifically stated that the veteran's diabetes "can 
certainly be considered as a causative factor in the majority 
of his disabilities."  

Additionally, the Board observes that in an opinion submitted 
by N. Gulati, M.D., Medical Director, to VA in October 2006, 
he stated that he agreed with Dr. Tofferi's June 2004 letter, 
and that in his professional opinion, it was at least as 
likely as not that the veteran's diabetes mellitus aggravated 
his heart condition and coronary artery disease.  Dr. Gulati 
based this opinion on a review of the veteran's medical 
records.    

The Board finds the medical opinions submitted by J. Tofferi, 
M.D., Chief of Internal Medicine, and N. Gulati, M.D., 
Medical Director, to be highly probative evidence on the 
issue of secondary service connection.  In particular, the 
Board notes that both physicians by virtue of their 
respective titles as Chief of Internal Medicine and Medical 
Director possess significant knowledge and skill in analyzing 
data and drawing medical conclusions.  Moreover, while the 
Board acknowledges that the Court has in the past declined to 
adopt a "treating physician rule," both physicians have 
nonetheless had numerous opportunities to personally examine 
the veteran.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993)(declining to adopt the "treating physician rule").  
In addition, the Board notes that Dr. Gulati thoroughly 
reviewed the veteran's medical records before rendering an 
opinion.
Accordingly, the Board concludes that the veteran's heart 
condition and coronary artery disease was proximately due to, 
the result of, or aggravated by the service-connected 
diabetes mellitus, type II.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for coronary artery disease, claimed as a 
heart condition, as secondary to service-connected diabetes 
mellitus, type II, is granted.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


